UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

xX
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEO OR TELE CONFERENCE
-against-
19 CR 666 (KMK)
Randy Sargeant
Defendant(s).
w--- xX

 

Defendant Randy Sargeant hereby voluntarily consents to participate in the following
proceeding via videoconferencing or 2d teleconferencing:

(] Initial Appearance Before a Judicial Officer

O Arraignment (Note: Ifon Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

i Guilty Plea/Change of Plea Hearing
0 Bail/Detention Hearing
C Pre-Trial Conference Before District Judge

Randy Sargeant DAN LIE LU ae

Defendant’s Signature Defendant’s Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

 

Randy Sargeant Daniel A. Hochheiser

 

 

Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

SDT DRS F Ogee ree © FYI Baan fF 65

Date U.S. District Judge/U.S. Magistrate Jude

 

 
